DETAILED ACTION

This action is in response to the amendment 03/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,452,776; (hereinafter Intel) in view of US Pub. No. 2015/0249047; (hereinafter Infineon) and further in view of US Patent No. 6,040,530; (hereinafter Hewlett-Packard).

Regarding claim 1, Intel [e.g. Figs. 1E-2A] discloses a printed circuit board comprising: a ground plane [e.g. 125,135,140,145] including a fusible region [e.g. 145]; a power plane [e.g. 105] isolated from the ground plane by an insulating layer [e.g. 110].
Intel fails to disclose the fusible region configured to operate as a fuse in response to excess current; at least one circuit component mounted to the ground plane within the fusible region.
Infineon [e.g. Fig. 3] teaches the fusible region [e.g. 112] configured to operate as a fuse in response to excess current [e.g. paragraph 035 recites “each programmable junction 112 is a fuse 200 such as a surface mount fuse attached to the interposer substrate 102 or a fuse integrated into the traces 134, 136 of the programmable connection matrix 110”. Paragraph 036 recites “a fuse can be programmed by contacting the two corresponding traces 134, 136 of the programmable connection matrix 110 with probes 200, 202 and directing a programming current through the probes 200, 202 until the fuse 200 opens”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by a the fusible region configured to operate as a fuse in response to excess current as taught by Infineon in order of being able to provide over current protection.
Hewlett-Packard [e.g. Figs. 2, 7] teaches at least one circuit component [e.g. Fig. 2; package 324] mounted to the ground plane [e.g. Fig. 7; 101,102] within the fusible region [e.g. 102].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by at least one circuit component mounted to the ground plane within the fusible region as taught by Hewlett-Packard in order of being able to provide testing capability.

Regarding claim 2, Intel [e.g. Figs. 1E-2A] discloses wherein the fusible region is a mesh pad mounted to a solid ground plane body [e.g. 125].

Regarding claim 3, Intel [e.g. Figs. 1E-2A] discloses further comprising an insulating pad [e.g. 110] disposed between a majority of the mesh pad and the solid ground plane body.

Regarding claim 4, Intel [e.g. Figs. 1E-2A] discloses wherein the mesh pad is a consistent material configuration [e.g. as shown].

Regarding claim 5, Intel fails to disclose wherein the mesh pad includes a first material in a first fusible configuration and a second material in a second non-fusible configuration, and wherein the second material is surrounded by the first material.
	Hewlett-Packard [e.g. Figs. 2, 4, 7] teaches wherein the mesh pad [e.g. 71] includes a first material in a first fusible configuration [e.g. Fig. 4; see ball grid configuration] and a second material in a second non-fusible configuration [e.g. Fig. 4; de-populated configuration], and wherein the second material is surrounded by the first material [e.g. as shown in Fig. 4].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by wherein the mesh pad includes a first material in a first fusible configuration and a second material in a second non-fusible configuration, and wherein the second material is surrounded by the first material as taught by Hewlett-Packard in order of being able to provide testing capability.

Regarding claim 6, Intel fails to disclose wherein the first material and the second material have a distinct material composition.
Hewlett-Packard [e.g. Figs. 2, 4, 7] teaches wherein the first material [e.g. solder material] and the second material have a distinct material composition [e.g. de-populated].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by wherein the first material and the second material have a distinct material composition as taught by Hewlett-Packard in order of being able to provide testing capability.

Regarding claim 7, Intel [e.g. Figs. 1E-2A] discloses wherein the ground plan includes a mesh grid [e.g. Fig. 2A] connected to the insulating layer [e.g. Fig. 1E; 110].

Regarding claim 8, Intel [e.g. Figs. 1E-2A] discloses wherein an entirety of the mesh grid is fusible [e.g. 145].

Regarding claim 9, Intel [e.g. Figs. 1E-2A] discloses wherein at least one region of the mesh grid is surrounded by fusible portions of the mesh grid [e.g. Fig. 2A; all the region of the mesh grid is surrounded by the fusible portion 145].

Regarding claim 10, Intel [e.g. Figs. 1E-2A] discloses wherein the ground plane [e.g. 125,135,140,145] consists of the mesh grid [e.g. as shown].

Regarding claim 11, Intel [e.g. Figs. 1E-2A] discloses wherein the fusible region is a mesh grid embedded in a solid ground plane [e.g. Fig. 1E; 125].

Regarding claim 12, Intel [e.g. Figs. 1E-2A] discloses wherein the mesh grid comprises multiple grid lines [e.g. 145], and each line of the mesh grid is fusible [e.g. col. 4, lines 32 – 35 recites “The interconnection bus 140 includes fusible links 145 coupled to each electrode segment 125 through the conductive vias 135”].

Regarding claim 13, Intel fails to disclose wherein at least a portion of the mesh grid is non-fusible, and wherein the non-fusible portion is surrounded by a fusible portion of the mesh grid.
Hewlett-Packard [e.g. Figs. 2, 4, 7] teaches wherein at least a portion of the mesh grid is non-fusible [e.g. Fig. 4; de-populated configuration], and wherein the non-fusible portion is surrounded by a fusible portion of the mesh grid [e.g. ball grid configuration].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by wherein at least a portion of the mesh grid is non-fusible, and wherein the non-fusible portion is surrounded by a fusible portion of the mesh grid as taught by Hewlett-Packard in order of being able to provide testing capability.

Regarding claim 14, Intel fails to disclose further comprising at least one additional power plane and at least one additional ground plane.
Hewlett-Packard [e.g. Figs. 1, 2, 4, 7] teaches further comprising at least one additional power plane [e.g. Fig. 7; 105] and at least one additional ground plane [e.g. 102; Fig. 7 corresponding to image 12 of Fig. 1; col. 6, lines 9 – 22 recites “On a layer 102 is placed solid copper which is used to simulate a ground plane. Traces are placed on a layer 103 and a layer 104 to simulate signal transmission layers. Also in layer 104, identifying marks are etched in a particular pattern, so that each of the images can be distinguished under X-ray. On a layer 105 is placed solid copper which is used to simulate a VCC plane.  Traces are placed on a layer 106. The traces are used as "stitching" which connects adjacent connectors of each BGA input/output package.  Single trace 16 and single trace 17 can be placed on layer 106.  Alternatively, single trace 16 and single trace 17 can be placed on another layer, e.g., layer 101”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by further comprising at least one additional power plane and at least one additional ground plane as taught by Hewlett-Packard in order of being able to provide testing capability.

Claim(s) 15 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel) in view of Infineon).


Claim(s) 15 – 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Intel.

Regarding claim 15, Intel [e.g. Figs. 1E-2B] discloses a method for preventing propagation of short circuits on a printed circuit board comprising; defining a least a portion of a ground plane [e.g. 125,135,140,145] using a fusible mesh grid [e.g. 145]; and disconnecting [e.g. Fig. 2B] a sub-portion [e.g. 150] of the fusible mesh grid from a remainder of the ground plane via fuse action when a short circuit is present [e.g. col. 4, line 60 – col. 5, line 13 recites “the fusible links 145 associated with the electrode segment 125' have been opened by removing sections 150 to present an open path to the electrode segment 125'.  With reference back to FIG. 2A, it can be seen that electrical isolation of the electrode segment 125' can be effected without decoupling remaining electrode segments 125”].
Intel fails to disclose in response to excess current disconnecting a sub-portion of the fusible mesh grid.
Infineon [e.g. Fig. 3] teaches in response to excess current disconnecting [e.g. 112] a sub-portion of the fusible mesh grid [e.g. paragraph 035 recites “each programmable junction 112 is a fuse 200 such as a surface mount fuse attached to the interposer substrate 102 or a fuse integrated into the traces 134, 136 of the programmable connection matrix 110”. Paragraph 036 recites “a fuse can be programmed by contacting the two corresponding traces 134, 136 of the programmable connection matrix 110 with probes 200, 202 and directing a programming current through the probes 200, 202 until the fuse 200 opens”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by in response to excess current disconnecting a sub-portion of the fusible mesh grid as taught by Infineon in order of being able to provide over current protection.

Regarding claim 16, Intel [e.g. Figs. 1E-2B] discloses wherein defining at least the portion of the ground plane using the fusible mesh grid comprises disposing a mesh grid pad on a solid ground plane body [e.g. 125].

Regarding claim 17, Intel [e.g. Figs. 1E-2A] discloses wherein defining at least a portion of the ground plane using the fusible mesh grid comprises embedding a mesh grid portion [e.g. 145] within a ground plane body [e.g. Fig. 1E; 125].

Regarding claim 18, Intel [e.g. Figs. 1E-2A] discloses wherein defining at least the portion of the ground plane using the fusible mesh grid comprises constructing an entirety of the ground plane using the fusible mesh grid [e.g. Fig. 1E-2A].

Regarding claim 19, Intel [e.g. Figs. 1E-2A] discloses wherein the fusible mesh grid is entirely fusible [e.g. Fig. 1E-2A].
	
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Infineon and further in view of US Patent No. 5,818,315; (hereinafter Lucent).

Regarding claim 20, Intel fails to disclose wherein the fusible mesh grid includes an exterior circumference, and the exterior circumference is fusible.
Lucent [e.g. Fig. 6] teaches wherein the fusible mesh grid [e.g. 104,105] includes an exterior circumference, and the exterior circumference is fusible [e.g. 105; col. 7, lines 57 – 65 recites “The second ground plane 104 is a grid-like ground plane having a pattern of conductors which form square grid elements 105”. Col. 4, lines 59 – 65 recites “The terms "grid" and "grid-like" as used herein are intended to include not only the illustrative grids which are generally comprised of metallic mesh or netting having square or rectangular grid elements, but also grids formed of elements having a variety of other shapes, including circular shapes, as well as grids formed of various combinations of different shapes”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Intel by wherein the fusible mesh grid includes an exterior circumference, and the exterior circumference is fusible as taught by Lucent in order of being able to accommodate different component shapes.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838